Caliber Home Loans Inc. v Xiu Lian Tang (2019 NY Slip Op 03664)





Caliber Home Loans Inc. v Xiu Lian Tang


2019 NY Slip Op 03664


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Sweeny, J.P., Gische, Tom, Gesmer, Singh, JJ.


9251 35367/14E

[*1]Caliber Home Loans Inc.,	 Plaintiff-Respondent,
vXiu Lian Tang, et al., Defendants-Appellants.


Law Offices of Vincent S. Wong, New York (Eugene Kroner of counsel), for appellants.
Stern & Eisenberg, P.C., Depew (Margaret J. Cascino of counsel), for respondent.

Judgment of foreclosure and sale, Supreme Court, Bronx County (Ben R. Barbato, J.), entered September 22, 2017, unanimously affirmed, without costs.
Defendants waived the defense of lack of standing by failing to assert it in the answer or in a timely motion to dismiss (CPLR 3211[e]; Bank of Am., N.A. v Brannon, 156 AD3d 1, 7 [1st Dept 2017]). The defense of lack of personal jurisdiction fails in view of defendant Jian Shi Xu's pro se answer and the
subsequent appearance of counsel on behalf of both defendants (CPLR 321[a]; National Loan Invs., L.P. v Piscitello, 21 AD3d 537 [2d Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2019
CLERK